Citation Nr: 0630437	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-23 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that he has PTSD as a result of his 
traumatic experiences in the Sea of Japan.  These experiences 
reportedly included: (1) getting caught in a 500 mile per 
hour propeller wash which almost caused him to fall overboard 
on November 20, 1968; (2) experiencing the traumatic events 
associated with North Korea shooting down one of the USS 
Hornet's planes in April 15, 1969; and (3) experiencing the 
psychological trauma when North Korean planes surrounded the 
USS Hornet and took strafing runs at the ship (no shots were 
fired by the enemy).  The veteran reported that these 
incidents had occurred while serving aboard the USS Hornet.  
Although there is, as the record stands, no corroboration of 
the first stressor event, there is evidence showing that the 
USS Hornet was sent to a hostile area in the Sea of Japan in 
response to the aggressive acts of North Korea after it had 
shot down an American plane in April 1969.  The fact that the 
ship was sent into an extremely tense and possibly hazardous 
combat situation is well documented by the ship's history.       

VA outpatient records indicate that the veteran had been 
diagnosed with PTSD in July 2002.  A VA examination in June 
2000 indicated that the veteran does not have PTSD.  In light 
of the conflicting medical evidence, it is reasonable to 
afford the appellant a VA examination to see if he does, in 
fact, have PTSD that is related to his military service.

In addition, the veteran has applied for disability benefits 
from the Social Security Administration (SSA).  VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by an administrative 
law judge, and give the evidence appropriate consideration 
and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.  

2.  After obtaining the above evidence, 
to the extent available, the veteran 
should be afforded an appropriate 
examination in order to ascertain the 
nature and etiology of any current 
psychiatric disability.  Appropriate 
psychological testing should be 
accomplished.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  If a psychiatric disability 
or PTSD is diagnosed, the examiner should 
be asked to provide a medical opinion as 
to whether it is at least as likely as 
not that the diagnosed disorder is 
related to service, to include the 
verified stressor of serving aboard a 
ship in a stressful, potentially 
hazardous situation and feeling fearful.


The report of examination should include 
the complete rationale for all opinions 
expressed.  The opinions rendered should 
be in light of all available evidence 
including, the veteran's claim folder 
which must be made available to the 
examiner for review, all available 
medical and adjudication records from the 
Social Security Administration, and 
veteran's military service records.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).   	



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



